- Case 5:20-cv-00903-D Document 2. Filed 09/08/20 Page 1 of 4

Li tlre Y ss Coval (af thebectorn slarel of CR (ex hewrer
FILED:

 

4 .
(?lee (1 [i Lt one ICL CLA Your SQW ft. .
tt : SEP 08 2020

IST: CBRE WESTERN CLERK

DEPUTY
D ef L4 asl ta 4 [ er fe Ps (AC € Prccracken ad ba G fs Al Seuel

 

 

Coo We —— , CC Dh sla CC — bt caf. hte ¢ ee CUGCLIN S Aah; i
Zk, Yestectimecee fort (Oe A/77
¢ rete (i141 Peete, ( (fee es

 

Petlewta.

 

_coxcouser ox ss Cer (JOS creme felel, ML thee, (lee. lela ty Lshuct
aes ef, OP (eer breo ree hes Ourenlere Yol esky
Sate cc (4 Pawuce Bwelora bev Sel lett, Al Screed Loves
lonce. 0 bs bee eck tcon af Justece per tleo S/ SH bX outs.
Case t1¢ MY

 

Lk. sceguect ice f lacs cle peostlecotr le lag
Prewrete L l’elocs Corer seert eto©o | CD Ceonecesl. LX

 

 

 

= bes vealAllAL/
<a Get Mette « Waeueccrocs L

 

 

 
Case 5:20-cv-00903-D Document 2. Filed 09/08/20 Page 2 of 4

re) ; a ) )
SL ee (Westen yy 2, aJiq ( cl cof Cenc J Al af © K Ley heme el

OSlit{Zloon

 

p/ YAE |
lee, ute Lt oC Cen Fer or Mores CO CO¢ ¢

Defers col cx L<¢ f a C4 wilt ba (Ace héeg f bus Nile l op sire A Sued

 

 

 

Corter 42 lent ta Oly sli uc lec, cf Jc lec ae

 

Fe lc [icoe i

 

 

LL ao res Ser res S MeocsES ace, Pel rhiat, thes UL fesle a ky
Des bee ot Ceveere t af C2 by lex hrerr ter 4 Feo OF calles, 9” Le

tes obec f Ly Wiveamecol Patace Ly ward hi M hovel [con wp me
“Al ian go vi Lease a las becwclecees af. dens stece [é7% the

te Vie Leecter Cen Sob es Wy erence ics lesliarapce

0. Ww Fy,

 

tT, de a ; tees. Leck cert tos clepre scl Oe be bas
Deirate bz J 6 jal ies Q Coes © eC bloee. a Caviel ae

 

 

 

 

 

- Stetee cof AUAH
<2 ccccsecot sn MHOeesropmse L.

 

 
Case 5:20-cv-00903-D Document 2 Filed 09/08/20 Page 3 of 4

 

 

OU S () s/[A fe [ Covi cof MhelLeskean 1 sarc tel’ WF hshown

OFSLLE(20

 

 

 

Ty fi f —. Pe
[= ( CliY Ly oi erg CLR LOLS bis CIE Srp me }
é

 

 

 

 

i’

Def 22 al cee f Seu wala fog {41062 Chet lcd bre keke l Al Soc rol

 

 

 

 

ry 7 4 ; ~ A . ~ ) ’
Couey Leg (ty ¢ lind b S La GC ifitet? CY. lustirce Lae Se A
P ‘iv {ey Ce Lb Y le ol Cy Got rd pow LT, = ‘7, le oY rene

EA! lee C lr Sk £966 beciaa el BLT? fe (cxsplha Yor

Pe 0 Tt eof

 

 

San

Pm - j Gece co =r col’ Ce WESHOW + pont NEL lte: bf ee CES LEAL
[= Ly tel Tice tie Weast,
DP. ofA cl Cc Set te t ofp COR lo bes Letct fe 2 Cn alas ce Yo Tes be Li,

’ wt py : ge le
; Sa Cv co ( Pre (uce Chk ( ¢ col. lacey [ox (c Cr ([ Al Scce ead ACA .
244 Ze = au lg ty

hee Obs leee cc lecn of Tats toe Cz GL (tae b 4 ra
flaca ( eK {ICS e la (lg 460 Go / Cov) Al Ll Gaecel. or ral Ze Cuspthal

fe

tl f Et a Dent — l Mere cle geod: — be bay Hessel. oak te
Cawa2e ra lu e La Ceo CAR cl ( & ‘

 

 

 

 

 

 

 

a . af Al CAH
ee — oC Coe de LOC Hee Cb DID Gib oof sez
ect ——

 

 
> Case 5:20-cv-00903-D Document 2 Filed 09/08/20 Page 4 of 4

Lutte VS DistactCourtof the lleslean
Pistricl of Cklahawa
t

af ;
2 [ CL tM t i Lf Zz. COC R( ce S [Y CUSS COCs ¢

OF (ltZ(2o

 

i’

 

De feccolern f Sate: Frurcess Macfer A Fees! Al Sonal

 

 

Cocur palette (> hs or —_ af Jus. —_ ECLA [e7 0. / the
S(t Lictitn Te — [ttezes Li be by cere ie
He VES AOw;g

 

KACT

 

2 te Z mua? Feiucesse tleecLe Al Foren | Al Sez Gel.
Ve C CfAec crt Of717 Co Coen oR ct ‘Len VR ce Lac Litrcterce:
ine, ec i a ttee! cb tlre ra (A boacher .

Pe [i li @ f7

 

 

i= Ceca Au aS Meorrs EA Ce | _tfelitte ti lois Mes te ‘Fi £2 Distr
cl Co upl FAC b lea hae > et C2 Teo C ) rele pa Seve ofl Fp oases
HM ecefe Al Keesel Al Screed te les li fey

 

tv ARE furs ‘cl tee (Thre depenselcer Le br: bey Beuecs Ye td hie

Comveszcer loece: CASO cp J C Ove dal. [a ;

Stare of A VE la cae Cth ers Ke C2 Comer, Y

——

 
